DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 7-8, 24-27, 29-33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Van Natta (U.S. 4,796,550) in view of Kile (U.S. 9,854,733).
Regarding claim 1, Van Natta discloses (Fig. 1-2) an agricultural planter comprising a plurality of row units (10 together with 100), each row unit comprising one or more opening discs (130) configured to open a product trench; one or more gauge wheels (166); and one or more closing discs (28).  Van Natta does not disclose a trench protection system.
Kile discloses (Fig. 51-66) a trench protection system comprising at least one shield (506) disposed behind one or more opening tools (521) relative to the direction of travel, wherein the at least one shield is configured to block airborne residue (by extending in a vertical direction) from entering the product trench (Col. 35, lines 48-50) and throw residue away from the trench (and therefore from any 
Kile teaches that such a trench protection system is advantageous when performing more than one subsequent operations on the same row (Col. 35, lines 50-53).  Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize such a trench protection system on a planter such as that disclosed by Van Natta.  Specifically, it would have been obvious to dispose the trench protection system behind the opening disc of Van Natta to prevent soil or other debris from entering the furrow before subsequent operations are performed on or in the furrow.
Regarding claim 4, Van Natta further discloses (Fig. 1) that the one or more gauge wheels comprises a first gauge wheel and a second gauge wheel (“gauge wheels” 24).  Van Natta does not disclose that the at least one shield is disposed between the first gauge wheel and the second gauge wheel.
However, disposing the shield at least in part between the first gauge wheel and the second gauge wheel of the above combination constitutes a simple rearrangement of parts which would not produce any unexpected results.  Furthermore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to dispose the shield of the combination as close to the furrow as functionally possible, since the purpose of the shield is to protect the furrow from loose soil, and loose soil nearest the furrow has substantial risk of entering the furrow.  Disposing the shield as close to the furrow as functionally possible would result in the shield being disposed between the first and second gauge wheels.
Regarding claim 7, Kile further discloses (Fig. 51-66) that the at least one shield (506) is angled away from the aft direction of the planter.  In the combination above, this would mean that the at least 
Regarding claim 8, Kile further discloses (Fig. 51-66) that the at least one shield (506) is selectively detachable (the shield may be selectively detached by removal of bolt assemblies 590, 591, 592, for example).  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 24, Kile further discloses that the at least one shield comprises two shields (506, 507) disposed behind the one or more opening tools (521) relative to the direction of travel, wherein each of the two shields is configured to block airborne residue (by extending in a vertical direction) from entering the product trench (Col. 35, lines 48-50) and throw residue away from the trench (and therefore, in the combination, from the closing discs).
Regarding claim 25, Van Natta discloses (Fig. 1-2) a planter row unit comprising a frame (10 and 100); at least one opening disc (130) operatively engaged with the frame and configured to open a product trench; at least one gauge wheel (166) disposed on the frame; and at least one closing disc (28) configured to close the product trench.  Van Natta does not disclose a furrow shield.
Kile discloses (Fig. 51-66) at least one shield (506) disposed on a frame behind at least one opening tool (521) relative to a direction of travel and at an angle away from an aft direction, wherein the at least one shield is configured to roll on a surface of soil on each side of a product trench, and wherein the at least one shield is configured to prevent airborne foreign material (by extending vertically) from passing into the product trench (Col. 35, lines 48-50) by moving airborne foreign material away from the product trench (and therefore from any trench-working tools).
Kile teaches that such a shield is advantageous when performing more than one subsequent operations on the same row (Col. 35, lines 50-53).  Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize such a shield on a planter such as that disclosed by Van Natta.  Specifically, it would have been obvious to dispose the shield behind the opening disc of Van Natta to prevent soil or other debris from entering the furrow before subsequent operations are performed on or in the furrow.  Since the shield is angled away from the aft direction, it would therefore by angled away from the closing discs of the combination.
Regarding claim 26, Kile further discloses (Fig. 51-66) that the at least one shield (506) comprises least one angled disc.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 27, Kile further discloses (Fig. 51-66) that the at least one angled disc (506) is a convex, concave, or straight disc.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 29, Kile further discloses (Fig. 51-66) a first shield (506) and a second shield (507), wherein the first shield and the second shield are disposed at angles away from the aft direction, which in the combination above would be the at least one closing disc.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 30, Kile further discloses (Fig. 51-66) that the first shield (506) and the second shield (507) are angled discs.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 31, Kile further discloses (Fig. 51-66) that the first shield (506) and the second shield (507) are convex, concave, or straight discs.  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in this way.
Regarding claim 32, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mount the at least one shield of Kile anywhere on the planter of Van Natta so as to protect the opened furrow from loose soil.  By example, frame sections 14 or 118 may be reconfigured for direct mounting of the at least one shield, but any number of configurations could be reasonably contemplated.
Regarding claim 33, Van Natta discloses (Fig. 1-2) an agricultural planter comprising a plurality of row units (10 together with 100), each row unit comprising a frame (any or all of support structure comprising 12, 14, 16, 101, 118); at least one opening disc (130) disposed on the frame; at least one gauge wheel (166) disposed on the frame; and a first closing disc and a second closing disc (closing wheels 28) disposed on the frame.  Van Natta does not disclose a furrow shield.
Kile discloses (Fig. 51-66) a first angled, rolling shield (506) and a second angled, rolling shield (507) disposed on a frame behind an opening tool (521), wherein the first angled, rolling shield and the second angled, rolling shield are configured to prevent residue from passing rearward of the first and second angled, rolling shields into an open trench.
Kile teaches that such shields are advantageous when performing more than one subsequent operations on the same row (Col. 35, lines 50-53).  Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize such shields on a planter such as that disclosed by Van Natta.  Specifically, it would have been obvious to dispose the shields on the frame between the opening disc (and the gauge wheel by extension) and the closing discs of Van Natta to prevent soil or other debris from entering the furrow before subsequent operations are performed on or in the furrow.  Since the shields clear residue from their path, they would naturally prevent residue from passing between the first and second closing discs in an open product trench in the combination.
Regarding claim 36, Kile further discloses (Fig. 51-66) that the first angled, rolling shield (506) and the second angled, rolling shield (507) are straight discs.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Van Natta in view of Kile as applied to claim 1 above, and further in view of Koch (U.S. 2019/0075714).
Regarding claim 2, Van Natta in view of Kile teaches the elements of claim 1 as described above, but does not disclose a row cleaner and row cleaner actuator.  Koch discloses (Fig. 1) an agricultural planter comprising at least one adjustable row cleaner (274) and at least one row cleaner actuator (276).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a row cleaner and actuator as taught by Koch in the row units of Van Natta so as to clear debris from the row unit path to better allow the opening disc to open a product trench.
Regarding claim 3, Koch further discloses (Fig. 1) that the at least one adjustable row cleaner (274) is adjustable via the at least one row cleaner actuator (276) to adjust at least one of tilt angle, pitch angle, and wheel depth ([0040], lines 8-12; varying the downforce would naturally involve varying the vertical position or wheel depth).  It would have been reasonable to one having ordinary skill in the art to arrange the combination above as such. 

Claims 28, 34-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Van Natta in view of Kile and further in view of Schmidt (U.S. 2012/0261149).
Regarding claim 28, Van Natta in view of Kile teaches the elements of claim 27 as described above, but does not teach tines on the shield.  Schmidt discloses (Fig. 1-2) a conventional debris-clearing disc (120) wherein the disc comprises one or more tines (122) on a perimeter of the disc.
Schmidt describes the tined disc perimeter as one of a variety of shapes that are known in the art for such debris-clearing discs ([0035], lines 7-11).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use a tined disc, as is conventional, as the at least one angled disc of Van Natta in view of Kile, to aid in clearing debris away from the furrow.
Regarding claims 34 and 35, Van Natta in view of Kile teaches the elements of claim 33 as described above, but does not teach concave or convex discs.  Schmidt discloses (Fig. 1-2) a conventional debris-clearing disc (120) wherein the disc may be a concave or a convex disc ([0035], lines 7-11)
Schmidt describes concave and convex discs each as conventional shapes that are known in the art for such debris-clearing discs.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use a concave or convex disc, as is conventional, as the at least one angled disc of Van Natta in view of Kile, to aid in clearing debris away from the furrow.
Regarding claim 37, Van Natta in view of Kile teaches the elements of claim 33 as described above, but does not seem to teach spikes on the shield.  Schmidt discloses (Fig. 1-2) a conventional debris-clearing disc (120) wherein the disc comprises one or more spikes (122) on a perimeter of the disc.
Schmidt describes the spiked disc perimeter as one of a variety of shapes that are known in the art for such debris-clearing discs ([0035], lines 7-11).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use a spiked disc, as is conventional, as the at least one angled disc of Van Natta in view of Kile, to aid in clearing debris away from the furrow.





Response to Arguments
Applicant's arguments filed October 20, 2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 25, Applicant submits that disks 506, 507 of Kile are not part of a trench protection system but rather functioning as opening discs to move soil to create the seed trench or furrow, and that the disks of Kile are not the claimed at least one shield configured to block airborne residue from entering the seed trench and throw residue away from the one or more closing discs.
However, Kile discloses (Col. 35, lines 48-50) that “disks 506 and 507 can be adjusted into opening positions for distributing loosened soil away from the furrow 504.”  The discs being configured to distribute loose soil away from the trench implies that the trench has already been made prior to work done by the discs, and thus they are not functioning as opening discs to create the trench.  Since they are configured to distribute soil and prevent soil from entering the trench, they can reasonable be interpreted as shields and part of a trench protection system.
Furthermore, insofar as the discs 506, 507 comprise vertical barriers along the sides of the trench, they are, in fact, configured to block airborne residue from entering the trench.  While Kile does not explicitly disclose this function, there is a reasonable expectation that airborne residue would be present during a ground working operation by such an implement being pulled at a given speed through a field, and the discs of Kile would naturally block such airborne residue.
Furthermore, insofar as the discs 506, 507, are angled and extend substantially outward from front to rear, they are, in fact, configured to throw residue outward (and therefore outward and away from any subsequent trench-working tool).  It is noted that the rejection relies upon the combination of Kile and Van Natta, not just what is taught by Kile.
Regarding claim 33, in addition to the arguments above, Applicant further submits that Kile fails to disclose a first angled, rolling shield and a second angled, rolling shield, wherein the first angled, rolling shield and the second angled, rolling shield are configured to prevent residue from passing between the first closing disc and the second closing disc into an open seed trench.
However, the discs 506, 507 are clearly angled, rolling discs, and, as described above, can be reasonably interpreted as shields.  Furthermore, as described above, in the combination of Van Natta and Kile, the discs 506, 507 of Kile are, in fact, configured to throw residue outward and away from subsequent trench-working tools.  This naturally prevents said residue from passing between the first and second closing discs into the open trench.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671